                                 UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN

          UNITED STATES OF AMERICA                                           DETENTION HEARING

                            v.                                               CASE NUMBER 20-mj-359

                MICHAEL M. KARMO


HONORABLE STEPHEN C. DRIES, presiding                             Court Reporter: Zoom Audio
Deputy Clerk: Amanda Chasteen                                     Hearing Began: 10:01 AM
Hearing Held: September 11, 2020 at 10:00 AM                      Hearing Ended: 10:06 AM

Appearances:
UNITED STATES OF AMERICA by: Richard Frohling and Margaret Honrath
MICHAEL M. KARMO, in person, and by: Mark Richards                                   CJA  FDS  RET
U.S. PROBATION OFFICE by: Joshua Hanzlik
INTERPRETER:  None  Sworn

      Defendant is ordered detained pending trial (See Order of Detention Pending Trial)
      Court orders federal detainer.
      Detention Hearing continued to: 9/16/2020



The defendant consents the appearing for this hearing via videoconference.

Discussion as to availability of discovery for today’s hearing.

DEFENSE requests an adjournment of today’s hearing

GOVT has no objections to an adjournment

COURT reschedules this matter for September 16, 2020 at 9:00 AM via videoconference




                  Case 2:20-mj-00359-SCD Filed 09/11/20 Page 1 of 8 Document 8
AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                           Pages 1



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Eastern District of Wisconsin


                    United States of America                             )
                               v.                                        )
                                                                         )          Case No. 20-mj-359
                     MICHAEL M. KARMO                                    )
                               Defendant                                 )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:
                                                                                           (Place)



      on
                                                                       (Date and Time)


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.




                       Case 2:20-mj-00359-SCD Filed 09/11/20 Page 2 of 8 Document 8
AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                                  Pages 2

                                                 ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(  ) (6)   The defendant is placed in the custody of:
            Person or organization
            Address (only if above is an organization)
            City and state                                                                               Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.


                                                                                 Signed:
                                                                                                      Custodian                              Date
(  ) (7) The defendant must:
     (  ) (a) submit to supervision by and report for supervision to the                                                                                    ,
               telephone number                                        , no later than                                                                       .
     (  ) (b) continue or actively seek employment.
     (  ) (c) continue or start an education program.
     (  ) (d) surrender any passport to:
     (  ) (e) not obtain a passport or other international travel document.
     (  ) (f) abide by the following restrictions on personal association, residence, or travel:

      (  ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                including:

      (  ) (h) get medical or psychiatric treatment:

      (  ) (i) return to custody each                                      at             o’clock after being released at                       o’clock
                for employment, schooling, or the following purposes:

      (  ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                necessary.
      (  ) (k) not possess a firearm, destructive device, or other weapon.
      (  ) (l) not use alcohol (  ) at all (  ) excessively.
      (  ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                medical practitioner
      (  ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                of prohibited substance screening or testing.
      (  ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                supervising officer.
      (  ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                (  ) (i) Curfew. You are restricted to your residence every day  from                                       to                         ,
                            or  directed by the pretrial services office or supervising officer; or
                (  ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                            medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                            activities approved in advance by the pretrial services office or supervising officer; or
                (  ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                            court appearances or other activities specifically approved by the court.
      (  ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                requirements and instructions provided.
                (  ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                      supervising officer.
      (  ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                arrests, questioning, or traffic stops.
      (  ) (s)




                           Case 2:20-mj-00359-SCD Filed 09/11/20 Page 3 of 8 Document 8
AO 199C (Rev. 09/08) Advice of Penalties                                                                                                    Pages 3

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive
(i.e., in addition to) to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
more serious if they involve a killing or attempted killing.
         If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
               not more than $250,000 or imprisoned for not more than 10 years, or both;
         (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
               more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
         (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.



                                                                                           Defendant’s Signature



                                                                                               City and State



                                                   Directions to the United States Marshal

(  ) The defendant is ORDERED released after processing.
(  ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
      posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the
      appropriate judge at the time and place specified.


Date: September 11, 2020
                                                                                         Judicial Officer’s Signature



                                                                             STEPHEN C. DRIES, U.S. Magistrate Judge
                                                                                           Printed name and title




                         DISTRIBUTION:     COURT    DEFENDANT       PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL




                            Case 2:20-mj-00359-SCD Filed 09/11/20 Page 4 of 8 Document 8
Eastern District of Wisconsin Map (Rev. 3/17)                                                            Page 4




                                                EASTERN DISTRICT OF WISCONSIN

           Counties: (1) Florence, (2) Forest, (3) Marinette, (4) Langlade, (5) Menominee, (6) Oconto,
              (7) Shawano, (8) Door, (9) Waupaca, (10) Outagamie, (11) Brown, (12) Kewaunee,
                (13) Waushara, (14) Winnebago, (15) Calumet, (16) Manitowoc, (17) Marquette,
              (18) Green Lake, (19) Fond du Lac, (20) Sheboygan, (21) Dodge, (22) Washington,
           (23) Ozaukee, (24) Waukesha, (25) Milwaukee, (26) Walworth, (27) Racine, (28) Kenosha




                     Case 2:20-mj-00359-SCD Filed 09/11/20 Page 5 of 8 Document 8
AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                           UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District of Wisconsin

                    United States of America                         )
                               v.                                    )
                                                                     )    Case No. 20-mj-359
                     MICHAEL M. KARMO                                )
                               Defendant                             )

                                                ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

       Upon the

                 Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                 Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact and
conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                                  Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

    A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
       presumption that no condition or combination of conditions will reasonably assure the safety of any other person and the
       community because the following conditions have been met:
           (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                  § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                (b) an offense for which the maximum sentence is life imprisonment or death; or
                (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                  Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
                  U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                  (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
                (e) any felony that is not otherwise a crime of violence but involves:
                  (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921); (iii)
                  any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
           (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise to
             Federal jurisdiction had existed; and
           (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
           (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                             Page 1 of 3

                            Case 2:20-mj-00359-SCD Filed 09/11/20 Page 6 of 8 Document 8
AO 472 (Rev. 11/16) Order of Detention Pending Trial

    B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
       rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
       defendant as required and the safety of the community because there is probable cause to believe that the defendant
       committed one or more of the following offenses:
           (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
              Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21 U.S.C.
              §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
           (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
           (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
              or more is prescribed;
           (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
              imprisonment of 20 years or more is prescribed; or
           (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
              2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260,
              2421, 2422, 2423, or 2425.

    C. Conclusions Regarding Applicability of Any Presumption Established Above

             The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis. (Part III need not be completed.)
                OR
             The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                        Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing, the
Court concludes that the defendant must be detained pending trial because the Government has proven:

    By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
       the safety of any other person and the community.

    By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
       the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

        Weight of evidence against the defendant is strong
        Subject to lengthy period of incarceration if convicted
        Prior criminal history
        Participation in criminal activity while on probation, parole, or supervision
        History of violence or use of weapons
        History of alcohol or substance abuse
        Lack of stable employment
        Lack of stable residence
        Lack of financially responsible sureties

                                                                                                                          Page 2 of 3

                            Case 2:20-mj-00359-SCD Filed 09/11/20 Page 7 of 8 Document 8
AO 472 (Rev. 11/16) Order of Detention Pending Trial

         Lack of significant community or family ties to this district
         Significant family or other ties outside the United States
         Lack of legal status in the United States
         Subject to removal or deportation after serving any period of incarceration
         Prior failure to appear in court as ordered
         Prior attempt(s) to evade law enforcement
         Use of alias(es) or false documents
         Background information unknown or unverified
         Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:




                                                       Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held
in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with defense
counsel. On order of a court of the United States or on request of an attorney for the Government, the person in charge of the
corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in connection with a
court proceeding.

Date:      September 11, 2020                                              STEPHEN C. DRIES, U.S. Magistrate Judge
                                                                                    United States Magistrate Judge




                                                                                                                           Page 3 of 3

                            Case 2:20-mj-00359-SCD Filed 09/11/20 Page 8 of 8 Document 8
